DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-2, 5, 7-8 and 19 are allowed with the amendments of Applicants’ submission of 04/15/2022 and with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(a) and (b) and overcoming the objection to the specification.  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given from a telephone interview with a follow of e-mail from Ms. Whitney Remily on 05/04/2022.  
4.	The application has been amended in the specification at paragraph 0054 as filed and amended in the amendment dated 08/13/2021 and at Claims 1 and 19 as follows:  
	A	Please amend paragraph 0054 of the specification as follows: 
[0054] 	Meanwhile, the siloxane polymer that has a fluoro group or a chloro group bonded to a part of the backbone of the present disclosure may be produced by crosslinking a polysiloxane having terminals substituted with a vinyl group with a silicon-based crosslinker.  The fluoro group or the chloro group bonded to the backbone of the obtained siloxane polymer is present in the repeating unit derived from the backbone of the silicon-based crosslinker.  More specifically, the siloxane polymer that has a fluoro group or a chloro group bonded to the backbone may be produced by (i) or (ii) below: (i) crosslinking a polysiloxane having terminals substituted with a vinyl group with a silicon-based crosslinker having a hydrogen atom or a hydroxyl group at the backbone and then substituting the hydrogen atom or the hydroxyl group with a fluoro group or a chloro group, or (ii) crosslinking a polysiloxane having terminals substituted with a vinyl group with a silicon-based crosslinker having a fluoro group or a chloro group bonded to a part of the backbone.
	B	Please amend claims 1 and 19 as follows, not counting deleted lines.  
I.	Claim 1, in line 9, after the words “ferroelectric polymer regions” delete the comma ‘ , ‘ and insert the words  - - in the siloxane polymer - - ;
	in line 11 after the words  “dielectric elastomer regions” insert the words - - in the siloxane polymer - - ;
	in line 6 from the end of Claim 1 before the words “is formed” delete the words ‘electroactive film’ and insert therefor the words - -  siloxane polymer - - ; and 
	in line 3 from the end of Claim 1 after the words “Si-OH group present in” delete the article “the” and insert therefor the article - -  a - -,  and after the words “backbone of” delete the article ‘the’ and insert therefor the article - - a - -.  
II	Claim 19, line 2, before the word “repeating” delete the word ‘first’ and after the word “repeating” delete the word ‘unit’ and insert therefor - - units - -; and in the last line before the word “arranged” delete the word ‘is’ and insert therefor the word - - are - -.      
EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 04/15/2022 and the examiner’s amendment herein, Claims 1-2, 5, 7-8 and, 19 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the objections to the specification and the rejections under 35 U.S.C. 112(a) and (b).  
The following is a statement of reasons for the indication of allowable subject matter:   the amendments to:  1) Claim 1 the electroactive film comprising a siloxane polymer formed from crosslinking a polysiloxane represented by Chemical Formula 1 with a silicon-based crosslinker represented by Chemical Formula 2, where the siloxane polymer has the ferroelectric polymer regions from silicon- based crosslinker represented by Chemical Formula 2 and dielectric elastomer regions from polysiloxane represented by Chemical Formula 1”; and 2) ,wherein in Chemical Formula 2, one or more of R7 and R8 is each independently substituted with a fluoro group or a chloro group prior to crosslinking, or (ii) wherein after the polysiloxane polymer is formed from crosslinking the polysiloxane represented by Chemical Formula 1 with the silicon-based crosslinker represented by Chemical Formula 2, some hydrogen atoms of a Si-H group or some hydroxyl groups of a Si-OH group present in a backbone of a repeating unit derived from the silicone-based crosslinker represented by Chemical Formula 2 are substituted with a fluoro group or a chloro group”; 3) with the dielectric constant increase upon elongation in a multilayer structure distinguishes the touch sensitive device of Claims 1-2, 5, 7-8 and, 19 from the cited art of record.    
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1-2, 5, 7-8 and 19, as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787